DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herner (US 2019/0355702).
Regarding claim 11, Figs 13A-13C of Herner discloses an apparatus comprising:
a transparent substrate (830; Fig 13A; ¶ [0071]);
a plurality of light emitting diodes (LEDs) (840; Fig 13A; ¶ [0071]);
a thin film circuit layer (820; Fig 13A; ¶ [0071]) comprising a plurality of transistors (820; Fig 13A; ¶ [0071]) electrically coupled (Fig 13B) with the plurality of LEDs (840; Fig 13A; ¶ [0071]), wherein:
the plurality of transistors (820; Fig 13A; ¶ [0071]) is configured to control operations of the plurality of LEDs (¶ [0063]); and
the thin-film circuit layer (820; Fig 13A; ¶ [0071]) is bonded (Fig 13B) to the transparent substrate (830; Fig 13A; ¶ [0071]); and
a backplane (870; Fig 13C; ¶ [0072]) bonded to the transparent substrate (830; Fig 13A; ¶ [0071]), wherein:
the backplane (870; Fig 13C; ¶ [0072]) is electrically coupled (Fig 13C) with the thin-film circuit layer (820; Fig 13A; ¶ [0071]); and
the backplane (870; Fig 13C; ¶ [0072]) is on a same side (Fig 13C) of the transparent substrate (830; Fig 13A; ¶ [0071]) as the thin-film circuit layer (820; Fig 13A; ¶ [0071]).

Regarding claim 12, Figs 10A-10C and 12 of Herner discloses a frame (Figs 10A-10C) of an augmented -reality system, the frame holding the plurality of LEDs, wherein the plurality of LEDs is part of a display for the augmented reality system. (Figs 10A-10C)

Regarding claim 16, Figs 13A-13C of Herner discloses the backplane (870; Fig 13C; ¶ [0072]) includes one backplane (870; Fig 13C; ¶ [0072]) at one side of the plurality of LEDs (840; Fig 13A; ¶ [0071]).

Regarding claim 17, Figs 13A-13C of Herner discloses the backplane (840; Fig 13C; ¶ [0072]) includes one backplane (870; Fig 13C; ¶ [0072]) bonded to one peripheral regions of the transparent substrate (830; Fig 13A; ¶ [0071]) such that one backplane are not in a field of view of a user of the apparatus.

Regarding claim 18, Figs 13A-13C of Herner discloses light extraction elements (890; Fig 13C; ¶ [0072]) on the plurality of LEDs (840; Fig 13A; ¶ [0071]) and configured to couple light out of the plurality of LEDs (¶ [0030]). 

Regarding claim 20, Figs 13A-13C of Herner discloses each LED of the plurality of LEDs includes:
a mesa structure (Fig 2A) including a first doped semiconductor layer (20; Figs 1A, 2A; ¶ [0034]), a second doped semiconductor layer (30; Figs 1A, 2A; ¶ [0034]) and a light emitting layer (22; Figs 1A, 2A; ¶ [0034]) between the first doped semiconductor layer (20; Figs 1A, 2A; ¶ [0034]) and the second doped semiconductor layer (30; Figs 1A, 2A; ¶ [0034]);
a passivation layer (62; Fig 2A; ¶ [0035]) on sidewalls of the mesa structure; and 
a metal reflector layer (60; Fig 2A; ¶ [0035]) on the passivation layer (62; Fig 2A; ¶ [0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Herner (US 2019/0355702) and further in view of Lee (US 8489837; hereinafter Lee).
Regarding claim 19, Herner does not expressly disclose the thin film circuit layer and the backplane alone or in combination includes a multiplexor, memory circuits, modulation circuits or combination thereof.
In the same field of endeavor, Lee discloses a circuitry that comprises memory circuits and modulation circuits and transistors can form a multiplexor (Col 10; Lines 48-65).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the backplane comprises memory circuits and modulation circuits and plurality of transistors in the thin-film circuit layer form a multiplexor in order to perform various functionality of the device. 
Allowable Subject Matter
Claims 1-10 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “bonding the thin-film circuit layer to a transparent substrate after applying the thin-film circuit layer to the epitaxial structure; and
bonding a backplane to the transparent substrate; wherein:
the backplane is electrically coupled with the thin-film circuit layer; and
the thin-film circuit layer and the backplane are on a same side of the transparent substrate”.

Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the trace electrically coupling a pad on the transparent substrate to multiple transistors of the plurality of transistors for controlling operations of multiple LEDs of the plurality of LEDs”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tu et al (US 2015/0295154; The prior art discloses method of forming a light emitting apparatus comprising of light emitting elements and plurality of transistors and interconnect layer)
Herner (US 2019/0355874; The prior art discloses method of forming a light emitting apparatus comprising of light emitting elements and plurality of transistors and interconnect layer)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/           Primary Examiner, Art Unit 2895